Mr. Justice Waterman delivered the opinion of the Court. Contrary to the earnest contention of appellants, we think that there was evidence that the injury to appellee was caused by the joint negligence of the defendants below. West Chicago Street Ry. Co. and North Chicago Street Ry. Co. v. Annis, 62 Ill. App. 180; West Chicago Street Ry. Co. and North Chicago Street Ry. Co. v. Cahill, 64 Ill. App. 539. The construction of appellants’ respective roads is such that great care is necessary in the operation of parallel lines within a few feet of each other. The judgment of the Superior Court is affirmed.